         Case 8:20-cv-03290-PJM Document 69 Filed 12/17/20 Page 1 of 12



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

 ROBERT ROTHMAN et al.,                          *
                                                 *
       Plaintiffs,                               *
                                                 *
 v.                                              *
                                                           Civil No. 20-3290 PJM
                                                 *
 DANIEL SNYDER,                                  *
                                                 *
       Defendant.                                *

                          SUPPLEMENTAL OPINION AND ORDER

       Plaintiffs Robert Rothman, Dwight Schar, and Frederick Smith are stockholders of

Washington Football Inc. (“WFI”), which owns the Washington Football Team, a member of the

National Football League (“NFL”). They seek to sell their minority shares in WFI and have

received a confidential proposed offer to purchase those shares. Defendant Daniel Snyder, the

majority stockholder in WFI, is also its chief executive officer. Defendant seeks to block the

proposed sale of Plaintiffs’ shares by exercising a right of first refusal pursuant to the Second

Amended and Restated Shareholders Agreement (“Stockholder Agreement”), to which all

shareholders are signatories. Plaintiffs brought the present suit on November 13, 2020, asking the

Court to temporarily and preliminarily enjoin Defendant from exercising the right of first refusal

and to ultimately declare that Defendant’s attempt to do so is improper. Defendant and the NFL,

as intervenor, object to the Court’s exercise of jurisdiction on the ground that the case belongs in

arbitration rather than federal court.

       Along with their initial complaint, Plaintiffs filed a motion to seal the entire case, which

the Court has partially ruled on. The motion is opposed by the Washington Post, which intervened

for the purpose of objecting to sealing the record. See Doe v. Pub. Citizen, 749 F.3d 246, 262 (4th

Cir. 2014) (finding intervention the proper procedure for news organizations to challenge a district
         Case 8:20-cv-03290-PJM Document 69 Filed 12/17/20 Page 2 of 12



court’s sealing order). The Washington Post and the parties have now filed their respective

memoranda in support or opposition to sealing, as to which oral argument was held virtually on

December 8. On December 10, the Court issued an initial Findings of Fact and Law in Support of

Sealing the Complaint and Order and directed the Clerk to file the Court’s redacted version of the

complaint on the public docket. This Supplemental Order expands on the Court’s initial findings

of fact and law and directs the Clerk to unseal a considerable part of the docket and to file the

Court’s redacted versions of several documents that will remain under seal.

                                     I. LEGAL STANDARD

       “The operations of the courts and the judicial conduct of judges are matters of utmost public

concern.” Landmark Commc’ns, Inc. v. Virginia, 435 U.S. 829, 839 (1978). Thus, the public has

a presumptive right of access to case documents and materials, and that right “may be abrogated

only in unusual circumstances.” Stone v. Univ. of Md. Med. Sys. Corp., 855 F.2d 178, 182 (4th Cir.

1988). In the Fourth Circuit, a district court considering closing public access to judicial records

“must comply with certain substantive and procedural requirements.” Va. Dep’t of State Police v.

Wash. Post, 386 F.3d 567, 576 (4th Cir. 2004).

       As to procedure, a district court must “(1) provide public notice of the sealing request and

a reasonable opportunity for the public to voice objections to the motion; (2) consider less drastic

alternatives to closure; and (3) if it determines that full access is not necessary, it must state its

reasons—with specific findings—supporting closure and its rejections of less drastic alternatives.”

Doe, 749 F.3d at 272 (citing In re Knight Pub. Co., 743 F.2d 231, 234–35 (4th Cir. 1984)). The

court must “act on a sealing request as expeditiously as possible,” since “[e]ach passing day may

constitute a separate and cognizable infringement of the First Amendment.” Id. at 272–73 (quoting

Grove Fresh Distribs., Inc. v. Everfresh Juice Co., 24 F.3d 893, 897 (7th Cir. 1994)).




                                                  2
         Case 8:20-cv-03290-PJM Document 69 Filed 12/17/20 Page 3 of 12



       As to substance, the court must first determine from which of “two independent sources”

the public’s right of access derives: the common law or the First Amendment. Va. Dep’t of State

Police, 386 F.3d at 575. Because the protection offered by each of these sources differs in breadth

and depth, the court can “accurately weigh the competing interests at stake” only after it has made

this determination as to each filing subject to the motion to seal. Id. at 576 (quoting Stone, 855

F.2d at 181).

       Under the First Amendment, the public may be denied access to particular court filings

only when it is “necessitated by a compelling government interest and narrowly tailored to serve

that interest.” Rushford v. New Yorker Mag., Inc., 846 F.2d 249, 253 (4th Cir. 1988). This rigorous

standard applies only to certain kinds of documents, such as complaints and summary judgment

motions in civil cases. See id. To determine whether this presumption attaches, the court must

consider “experience and logic”—i.e., “(1) ‘whether the place and process have historically been

open to the press and general public,’ and (2) ‘whether public access plays a significant positive

role in the functioning of the particular process in question.’” In re Appl. of the U.S. for an Order

Pursuant to 18 U.S.C. Section 2703(D) (Appelbaum), 707 F.3d 283, 291 (4th Cir. 2013) (quoting

Balt. Sun Co. v. Goetz, 886 F.2d 60, 64 (4th Cir. 1989)). A party seeking closure of filings that

meet this test bears the burden of overcoming the First Amendment presumption in favor of access,

and that party “must present specific reasons in support of its position,” rather than “conclusory

assertion[s].” Va. Dep’t of State Police, 386 F.3d at 575 (citing Press-Enter. Co. v. Superior Ct.,

478 U.S. 1, 15 (1986)).

       The common law presumption in favor of access, while more broadly applicable, is less

rigorous. See Rushford, 846 F.2d at 253. This presumption “attaches to all ‘judicial records and

documents,’” Stone, 855 F.2d at 180 (quoting Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597




                                                 3
           Case 8:20-cv-03290-PJM Document 69 Filed 12/17/20 Page 4 of 12



(1978)), but “can be rebutted if countervailing interests heavily outweigh the public interests in

access,” Rushford, 846 F.2d at 253. Again, the party seeking closure “bears the burden of showing

some significant interest that outweighs the presumption.” Id. Whether such interest outweighs the

common law right of access is “left to the sound discretion of the [district] court, a discretion to be

exercised in light of the relevant facts and circumstances of the particular case.” Nixon, 435 U.S.

at 599.

          In all cases, this Court’s local rules further provide that “[a]ny motion seeking the sealing

of pleadings, motions, exhibits, or other documents” must “include (a) proposed reasons supported

by specific factual representations to justify the sealing and (b) an explanation why alternatives to

sealing would not provide sufficient protection.” Local Rule 105.11.

                                II. FINDINGS OF FACT AND LAW

          It is clear that Court cannot seal the entire case in one fell swoop based on a general

assertion of confidentiality, as Plaintiffs’ motion to seal would have it. The Court must address

each filing and justify its closure with specificity before ordering that it be sealed in whole or part.1

The Court first decides which judicial records and documents in this matter fall under the

constitutional presumption and which fall under the common law presumption of public right of

access. The Court then considers the interests asserted in favor of overcoming that presumption

for individual filings.


    1
      The decisions the parties cite in support of sealing the entire record in fact only considered closing
public access to certain individual documents and only sealed specific exhibits or permitted narrow
redactions to prevent specific harms. Moreover, most of the cited decisions to seal were unopposed, further
diminishing their persuasive power here. Cf. Va. Dep’t of State Police, 386 F.3d at 577 n.6 (explicitly
distinguishing the case before it from Pittston “because here (unlike Pittston) we have the intervention by
the Media Appellees” opposing sealing). The parties do not point to a single case in which the court sealed
an entire case, or even an entire complaint or dispositive motion. That is not to say that there exists no
circumstance under which total closure would be warranted—but this case is not it. In any event, at oral
argument, Plaintiffs mitigated their initial position considerably, conceding that entire sealing of the record
was not necessary.


                                                      4
         Case 8:20-cv-03290-PJM Document 69 Filed 12/17/20 Page 5 of 12



                                                  A.

        The Court finds that both “experience and logic,” as well as precedent, mandate that the

First Amendment right of access attaches to the complaint. See Appelbaum, 707 F.3d at 291. It

also attaches to the parties’ briefing on the question of the Court’s jurisdiction. See Rushford, 846

F.2d at 252–53.

        Because the present case is at such an early stage, it may not be immediately ascertainable

whether the First Amendment or common law presumption applies with respect to each remaining

filing. An important consideration in this determination is whether the documents “play any role

in the adjudicative process.” In re Pol’y Mgmt. Sys. Corp., 67 F.3d 296, 1995 WL 541623, at *4

(4th Cir. 1995) (unpublished table decision) (finding that the First Amendment presumption does

not extend to documents attached to motion to dismiss, as “the court can rule on the motion without

considering the materials”). Depending upon whether the Court assumes full jurisdiction over this

case, certain other documents may fall under the First Amendment presumption and may in fact

be appropriate for public disclosure in their entirety. Nonetheless, at this point, the Court finds that

the remainder of the filings in the record are covered by the broader but less rigorous common law

presumption of access.

                                                  B.

        The Court considers the interests asserted in support of sealing. Plaintiffs, Defendant, and

the NFL all generally support sealing the record and suggest distinct but overlapping interests.

Their justifications for sealing and redacting parts of the record organize the protected material

into three categories: (1) confidential business information, including the confidential proposal to

purchase Plaintiffs’ shares in WFI; (2) information pertaining to confidential arbitration

proceedings involving the same parties; and (3) private personal information.




                                                   5
         Case 8:20-cv-03290-PJM Document 69 Filed 12/17/20 Page 6 of 12



       1. Confidential Business Information and Confidential Proposal

       Plaintiffs argue that the record should be sealed because the dispute arises out of a

confidential proposal, the existence, terms, and negotiations of which are “sensitive business

information” that must be kept “strictly confidential.” Plaintiffs contend that unsealing the case

would breach the proposal and risk cancellation of the proposed transaction. Defendants and the

NFL further contend that other information in the record, including certain portions of the

Stockholders Agreement not relevant to this dispute, constitutes confidential business information

that should remain sealed.

       The Fourth Circuit has recognized that a business may have “a strong interest in preserving

the confidentiality of its proprietary and trade-secret information, which in turn may justify partial

sealing of court records.” Doe, 749 F.3d at 269. “[E]ven under the more stringent First Amendment

right,” certain documents may merit protection if they “contain confidential and proprietary

information” that could provide “‘an opportunity to obtain an advantage over competitors’ and

therefore may be considered to be trade secrets.” Dorsey v. TGT Consulting, LLC, 888 F. Supp.

2d 670, 690 (D. Md. 2012) (quoting Minter v. Wells Fargo Bank, N.A., 258 F.R.D. 118, 122 (D.

Md. 2009)); see also Sky Angel U.S., LLC v. Discovery Commc’ns, LLC, 95 F. Supp. 3d 860, 884

(D. Md. 2015) (partially redacting memorandum in support of summary judgment motion to

protect “confidential information that [the defendant] justified as being commercially sensitive”).

To merit protection, a party must offer more than “boilerplate recitations” of confidentiality, and

“redactions must be limited to information specifically identified” as sensitive and confidential.

Graham v. Famous Dave’s of Am., Inc., No. 19-486-DKC, 2020 WL 5653231, at *17 (D. Md.

Sept. 23, 2020).




                                                  6
         Case 8:20-cv-03290-PJM Document 69 Filed 12/17/20 Page 7 of 12



       As the Court explained in its December 10 order, it finds that Plaintiffs have proffered

findings of fact and law sufficient to justify redacting any references to specific terms of the

confidential proposal, including the identities of the proposed purchasers. The Court agrees that

disclosure of this information could jeopardize the potential transaction. In addition, the Court

finds that the same reasoning applies with respect to certain proprietary information in the record

that will not bear on the Court’s decision in this case, such as unrelated provisions of the

Stockholders’ Agreement.

       Accordingly, any filings containing such confidential business information are and will be

subject to narrow redactions to protect such information.

       2. Confidential Arbitration

       Defendant and the NFL also argue that the related, ongoing arbitration proceedings before

the NFL Commissioner should remain confidential, both because the proceedings are subject to a

confidentiality order and because disclosure would harm the parties’ business and other interests.

       Although confidentiality agreements do not on their own justify closure, see, e.g., Antech

Diagnostics, Inc. v. Morwalk, Inc., No. 13-68-DKC, 2013 WL 3353772, at *8 (D. Md. July 2,

2013), this Court and others have recognized that it is in some instances proper to respect the

confidentiality of arbitration to protect parties’ business interests and the integrity of arbitration

itself, see, e.g., UBS Fin. Servs., Inc. v. Padussis, 127 F. Supp. 3d 483, 501 (D. Md. 2015) (sealing

certain exhibits containing arbitration filings); Century Indem. Co. v. Certain Underwriters at

Lloyd’s, London, 592 F. Supp. 2d 825, 827–28 (E.D. Pa. 2009) (granting motion to seal arbitration

award). See generally AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 344–45 (2011)

(explaining that “affording parties discretion in designing arbitration processes” can allow parties

to specify “that proceedings be kept confidential to protect trade secrets”). This is particularly true




                                                  7
         Case 8:20-cv-03290-PJM Document 69 Filed 12/17/20 Page 8 of 12



where—as here—the judicial proceedings are in their early stages and the court’s jurisdiction is

not assured. See Am. Bankers Ins. Co. v. Nat’l Cas. Co., No. 08-cv-13522, 2009 WL 257890, at

*2 (E.D. Mich. Feb. 3, 2009).

       Accordingly, the Court finds that the confidentiality interests of the ongoing arbitration

before the NFL Commissioner and the related business interests of the parties suffice to justify

narrowly redacting information pertaining to those proceedings.

       3. Private Personal Information

       Finally, the parties propose sealing or redacting several exhibits on the basis of protecting

private personal information. It is well established that parties may properly redact private personal

information, including home addresses, personal phone numbers, and email addresses. See, e.g.,

Fed. R. Civ. P. 5.2(a) (requiring parties to partially redact individuals’ social security numbers,

taxpayer-identification numbers, birth dates, names of minors, and financial-account numbers);

Young v. United Parcel Serv., Inc., No. 08-2586-DKC, 2011 WL 665321, at *22 (D. Md. Feb. 14,

2011) (granting motions to seal exhibits containing, in part, “personal employee information”),

vacated on other grounds, 575 U.S. 206 (2015); Reaves v. Jewell, No. 14-2245-DKC, 2014 WL

6698717, at *2 (D. Md. Nov. 26, 2014) (granting motion to redact certain personal identifying

information, including plaintiff’s personal contact information).

       Certain exhibits in the record do contain the home addresses, phone numbers, and email

addresses of both parties and nonparties to this litigation. The Court finds that narrowly redacting

this private personal information is justified. In addition, several of Defendant’s exhibits

accompanying his opposition to Plaintiffs’ motion for a preliminary injunction consist of the phone

records, call logs, and text messages of nonparties to this case. Because these exhibits contain

private information of nonparties—some of whom are unidentified—and because they do not bear




                                                  8
          Case 8:20-cv-03290-PJM Document 69 Filed 12/17/20 Page 9 of 12



on any issues pending in this matter, the Court finds it proper for those exhibits to remain sealed

in their entirety. See generally Dorsey, 888 F. Supp. 2d at 691 (“Less drastic alternatives to

sealing—such as targeted redaction—would be overly burdensome given the minimal public

interest at stake.”).

                                          III. ORDER

        Accordingly, it is, this 17th day of December 2020, ORDERED that the following filings

shall be unsealed in their entirety:

               ECF No. 3, Notice of Appearance by Theodore B. Kiviat
               ECF No. 4, Notice of Appearance by Adam L. Van Grack
               ECF No. 5, Motion to Appear Pro Hac Vice by Stephen R. Neuwirth
               ECF No. 6, Motion to Appear Pro Hac Vice by Jeremy Baldoni
               ECF No. 7, Motion to Appear Pro Hac Vice by Julia M. Beskin
               ECF No. 8, Summons Issued 21 days as to Daniel Snyder
               ECF No. 9-6, Exhibit 2 to Beskin Declaration (May 14, 2020, Letter from Plaintiffs
                to Snyder)
               ECF No. 9-11, Exhibit 7 to Beskin Declaration (Nov. 3, 2020, Email A. Levander
                to D. Koche)
               ECF No. 9-14, Exhibit 10 to Beskin Declaration (“intentionally omitted”)
               ECF No. 9-15, Exhibit 11 to Beskin Declaration (“intentionally omitted”)
               ECF No. 9-16, Exhibit 13 to Beskin Declaration (NFL Dispute Resolution
                Guidelines)
               ECF No. 10, Plaintiffs’ Emergency Motion for Protective Orders
               ECF No. 10-2, Declaration of Adam L. Van Grack
               ECF No. 10-3, Proposed Temporary Protective Order
               ECF No. 10-4, Proposed Permanent Protective Order
               ECF No. 11, Plaintiffs’ Ex Parte Motion to Shorten Time
               ECF No. 11-1, Memorandum of Reasoning and Authorities in Support of
                Plaintiffs’ Ex Parte Motion to Shorten Time
               ECF No. 11-2, Proposed Order to Shorten Time
               ECF No. 12, Exhibit 12 to Beskin Declaration (NFL Constitution and Bylaws)
               ECF No. 17, Notice of Appearance by Rachel Theora McGuckian
               ECF No. 18, Motion to Appear Pro Hac Vice for Andrew Levander
               ECF No. 19, Motion to Appear Pro Hac Vice for Neil A. Steiner
               ECF No. 20, Motion to Appear Pro Hac Vice for Joseph Tacopina


                                                9
        Case 8:20-cv-03290-PJM Document 69 Filed 12/17/20 Page 10 of 12



              ECF No. 26-1, Declaration of Andrew L. Levander
              ECF No. 27-1, Exhibit 2 to Levander Declaration (June 1, 2020, Letter)
              ECF No. 27-9, Exhibit 10 to Levander Declaration (screenshot of Snyder’s text
               message)
              ECF No. 27-12, Exhibit 13 to Levander Declaration (“intentionally omitted”)
              ECF No. 27-13, Exhibit 14 to Levander Declaration (November 11, 2020, Email
               from S. Neuwirth to A. Levander)
              ECF No. 27-14, Exhibit 15 to Levander Declaration (“intentionally omitted”)
              ECF No. 27-15, Exhibit 16 to Levander Declaration (Email from New York
               Times)
              ECF No. 27-16, Exhibit 17 to Levander Declaration (Nov. 13, 2020, Email from
               Ken Belson to C. Winters)
              ECF No. 28, Minute Entry—Telephone Conference
              ECF No. 29, Motion to Appear Pro Hac Vice for David L. Koche
              ECF No. 30, Minute Entry—Telephone Conference
              ECF No. 31, Order memorializing telephone conference
              ECF No. 34, Motion to Appear Pro Hac Vice for Christina Sarchio
              ECF No. 35, Unopposed Motion to Intervene by the NFL
              ECF No. 35-1, Memorandum of Law in Support of the NFL’s Unopposed Motion
               to Intervene
              ECF No. 35-2, Proposed Order granting Motion to Intervene
              ECF No. 36, Order granting Unopposed Motion to Intervene by the NFL
              ECF No. 52, Intervenor NFL’s Memorandum of Law Regarding the NFL
               Commissioner’s Exclusive Jurisdiction
              ECF No. 50-1, Supplemental Declaration of Julia M. Beskin
              ECF No. 50-6, Exhibit 18 to Supplemental Beskin Declaration (JAMS contract)
              ECF No. 60, Intervenor NFL’s Reply Regarding the NFL Commissioner’s
               Exclusive Jurisdiction

       It is further ORDERED that all other sealed original filings shall remain under seal.

       As to sealed documents subject to redaction, the parties submitted proposed redactions

directly to the Court, pursuant to the Court’s memorandum order of December 8, 2020. The Court

has reviewed the proposed redactions and accepts them with slight modifications. Accordingly, it

is further ORDERED that the Court’s redacted versions of the following documents shall be

promptly placed on the public docket:



                                               10
Case 8:20-cv-03290-PJM Document 69 Filed 12/17/20 Page 11 of 12



     ECF No. 9, Plaintiffs’ Emergency Motion for a Temporary Restraining Order and
      Preliminary Injunction
     ECF No. 9-1, Plaintiffs’ Memorandum of Law in Support of Their Motion for a
      Temporary Restraining Order and Preliminary Injunction
     ECF No. 9-2, Declaration of David L. Koche
     ECF No. 9-3, Declaration of Robert Rothman
     ECF No. 9-4, Declaration of Julia M. Beskin
     ECF No. 9-5, Exhibit 1 to Beskin Declaration (Stockholders Agreement)
     ECF No. 9-7, Exhibit 3 to Beskin Declaration (Confidential Proposal)
     ECF No. 9-8, Exhibit 4 to Beskin Declaration (Oct. 23, 2020, Notice of Intent to
      Sell)
     ECF No. 9-9, Exhibit 5 to Beskin Declaration (Oct. 26, 2020, Email from D.
      Koche to A. Levander)
     ECF No. 9-10, Exhibit 6 to Beskin Declaration (Oct. 29, 2020, Email from D.
      Koche to A. Levander)
     ECF No. 9-12, Exhibit 8 to Beskin Declaration (Nov. 9, 2020, Letter from A.
      Levander to D. Koche)
     ECF No. 9-13, Exhibit 9 to Beskin Declaration (Nov. 9, 2020, Email and
      Attachments)
     ECF No. 9-17, Temporary Restraining Order Proposed Order
     ECF No. 9-18, Preliminary Injunction Proposed Order
     ECF No. 10-1, Memorandum of Reasoning and Authorities in Support of
      Plaintiffs’ Emergency Motion for Protective Orders
     ECF No. 22, Plaintiffs’ Supplemental Declarations
     ECF No. 25, Defendant’s Response to Plaintiffs’ Emergency Motion for
      Protective Orders
     ECF No. 26, Defendant’s Response in Opposition to Plaintiffs’ Motion for a
      Temporary Restraining Order and Preliminary Inunction
     ECF No. 27, Exhibit 1 to Levander Declaration (Stockholders Agreement)
     ECF No. 27-17, Exhibit 18 to Levander Declaration (July 10, 2020, Email from
      Jenny Robertson to Fred Smith)
     ECF No. 27-18, Exhibit 19 to Levander Declaration (July 10, 2020, Email from
      Fred Smith to Jenny Robertson)
     ECF No. 50, Plaintiffs’ Memorandum of Law in Opposition to the NFL’s
      Memorandum Regarding Jurisdiction
     ECF No. 50-2, Exhibit 14 to Supplemental Beskin Declaration (First Amended
      Stockholders Agreement)
     ECF No. 50-3, Exhibit 15 to Supplemental Beskin Declaration (2003 NFL
      Consent Letter)


                                     11
        Case 8:20-cv-03290-PJM Document 69 Filed 12/17/20 Page 12 of 12



              ECF No. 50-4, Exhibit 16 to Supplemental Beskin Declaration (2005 NFL
               Consent Letter)
              ECF No. 50-5, Exhibit 17 to Supplemental Beskin Declaration (signature pages)
              ECF No. 53, Defendant’s Response to NFL’s Memorandum of Law Regarding
               the NFL Commissioner’s Exclusive Jurisdiction

       Finally, to accompany their proposed redactions, Plaintiffs and Defendant submitted

directly to the Court supplemental memoranda of reasoning and authorities in support of sealing,

pursuant to the Court’s memorandum order of December 8, 2020. The Court also directs the Clerk

to place on the public docket Plaintiffs’ memorandum (without redactions) and Defendant’s

memorandum (with the Court’s narrow redactions to protect information pertaining to the

arbitration), attached hereto.



                                                                /s/
                                                        PETER J. MESSITTE
                                                   UNITED STATES DISTRICT JUDGE




                                              12
